Citation Nr: 0807453	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, denied 
entitlement to the above condition.

The veteran's appeal was previously before the Board in 
November 2005 and January 2007, at which times the Board 
remanded the case for further action by the originating 
agency.  The case has now been returned to the Board for 
further appellate action.

In May 2005, the veteran provided testimony at a 
videoconference hearing before the undersigned at the 
Huntington RO.  A transcript of the hearing is of record.

In January 2008, subsequent to the issuance of the 
supplemental statement of the case (SSOC), the veteran 
submitted evidence pertinent to the claim on appeal.  This 
evidence is duplicative of evidence already considered by the 
RO.  Thus, the Board will consider the claim on the merits.  
See 38 C.F.R. § 20.1304 (2007).


FINDING OF FACT

Bilateral hearing loss disability was not present in service 
or to a compensable level within one year of the veteran's 
discharge from service and is not etiologically related to 
service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in April 2003, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for entitlement to 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, although 
the RO did not specifically request that the appellant submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  These statements served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the April 2003 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claim until June 2006, 
since the claim is being denied, no disability rating or 
effective date will be assigned

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
October 2007 SSOC.  Therefore, any timing deficiency has been 
remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in May 2007 
to determine the nature and etiology of his claimed bilateral 
hearing loss disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Service treatment records are negative for treatment or 
complaints of bilateral hearing loss.  The examination for 
induction into service in October 1968 yielded the following 
puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-5
--
0
LEFT
0
5
0
--
10

On the examination for separation from service in December 
1970 the following findings were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
--
0
LEFT
25
15
5
--
0

The examiner did not note that the veteran had abnormal 
hearing and his ears were found to be normal upon 
examination.  

The post-service medical evidence of record includes records 
of treatment from the VA Medical Center (VAMC), and 
establishes that the veteran first complained of hearing loss 
during a July 2003 examination when he reported decreased 
hearing in his right ear.  During an audiological 
consultation a month later in August 2003, the veteran was 
diagnosed with mild to moderate sensorineural hearing loss in 
the left ear and mild to moderate conductive hearing loss on 
the right.  In September 2003, the veteran was provided an 
Ear, Nose, and Throat (ENT) consultation and he reported 
experiencing left ear hearing loss.  Examination of his ears 
disclosed no abnormalities and an audiogram revealed 
bilateral normal hearing with normal speech discrimination 
scores.  The diagnosis was essentially normal hearing with no 
evidence of ear disease.

A year later, in September 2004, the veteran was provided 
another ENT consultation.  An audiogram showed mixed hearing 
loss in the right ear, with no worsening of symptoms from the 
previous year's examination.  The diagnosis was again 
essentially normal ear, nose, and throat examination with 
persistent mild hearing loss.  No treatment was recommended.  

In support of his claim, the veteran submitted the report 
from a private audiogram in August 2005.  Pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
25
40
LEFT
0
0
5
25
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

In addition, the veteran was provided a VA audiological 
examination in May 2007 to determine the nature and etiology 
of his claimed bilateral hearing loss disability.  He 
reported having trouble hearing and understanding 
conversations in the presence of background noise and stated 
that he first noticed the hearing loss in 1971, just before 
his discharge from active duty service.  

The examiner reported the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
20
25
LEFT
5
10
5
25
25

Speech recognition scores using the Maryland CNC word list 
were 94 percent in each ear.

The examiner summarized that the veteran had normal hearing 
acuity through 4000 Hz bilaterally with moderate 
sensorineural hearing loss at 6000 to 8000 Hz.  The examiner 
concluded that the veteran did not meet the criteria for a 
hearing loss disability under VA regulations and that his 
history of noise exposure during active duty service was not 
related to his current complaints of bilateral hearing loss.  

Although the May 2007 VA examiner concluded that the veteran 
did not have a hearing loss disability, the record clearly 
shows hearing loss disability on earlier examinations 
conducted after the veteran submitted his claim for service 
connection.  The earlier findings serve to satisfy the 
requirement for a current disability.  McClain v. Nicholson, 
21 Vet. App. 319 (2007)

In addition, the veteran has testified that to exposure to 
gun fire during active duty service and the most recent 
examiner noted in-service exposure to machine gun fire.  
Exposure to such noise is consistent with the circumstances 
of the veteran's service.  Therefore, the Board finds that 
two of the three elements necessary for service connection-
current disability and an in-service injury-are 
demonstrated.

The veteran's statements can be read as reporting a 
continuity of symptomatology since service.  

His testimony, and the history he provided to the VA 
examiner, is to the effect that he noticed some hearing loss 
prior to his discharge from service, but that he did not seek 
treatment for hearing loss until 2003, more than 30 years 
after service.  Furthermore, while the veteran's left ear 
hearing was shown to have decreased during active duty 
service, there were no findings on his separation examination 
report that his hearing was in any way abnormal. 

Even if the veteran's testimony could be read as reporting 
hearing loss in the year immediately after service; and 
assuming arguendo that these conditions are subject to 
presumptive service connection as diseases of the central 
nervous system; there is no competent evidence demonstrating 
that this condition manifested to a compensable degree during 
the presumptive period.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that hearing 
loss disability was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The only competent medical opinion as to the etiology of the 
veteran's current hearing loss is that of the May 2007 VA 
examiner, who provided an opinion against a link between the 
current disability and active duty service.  Also weighing 
against a link between current hearing loss disability and 
in-service noise exposure is the opinion of the VA examiner.  
There is no other competent medical opinion as to such a 
link.

The only opinion linking the current disabilities to service 
is that of the veteran.  As a lay person, he is not competent 
to provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was more than 30 years after his separation from active duty 
service.  In addition, the May 2007 VA examiner has opined 
that the veteran's complaints of hearing loss are not related 
to his active duty service noise exposure.  The Board 
therefore concludes that the evidence is against a nexus 
between the veteran's current bilateral hearing loss 
disability and his active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


